DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1, 4, 6, 8-10, 13-14, 16, and 25-26 are pending and examined on the merits. 

Priority
The first support for the claimed sequence in the patent family of the instant application is 02/20/2008 with the filing of provisional application 61/030152 and thus 02/20/2008 is considered the effective filing date for prior art considerations. 

Claim Rejections - 35 USC § 112
Lack of Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 6, 10, 13, 14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
The claims are broadly drawn to products and methods comprising and using comprising a polynucleotide at least 80% identical SEQ ID NO:612 or encoding an amino acid sequence at least 80% identical SEQ ID NO:613 and confers low nitrogen tolerance to a plant. 
The claimed genus includes polynucleotides with up to 116 substitutions in SEQ ID NO:612. If each substitution was non-synonymous, the resultant polypeptide would share 0% identity with SEQ ID NO: 613 as SEQ ID NO:613 is only 97 amino acids in length. Polypeptides with at least 80% identical to SEQ ID NO: 613 is a genus of 2019 different polypeptides. 
The instant disclosure describes use of SEQ ID NO:612 (encodes amino acid sequence with 100% identity to SEQ ID NO:613) transformed into a plant to confer low nitrogen tolerance to a plant (Example 25). The specification also describes homologous sequences in Figure 19 that range 48-84% identical to SEQ ID NO:613, but there is no description as to whether any of the homologous sequences are able to confer the claimed phenotype to a plant. 
These descriptions are insufficient, because they fail to describe the broad scope of the claim. The Examiner would like to reiterate the extreme claim breadth conferred by the recitation of any sequence with at least 80% identity to the polynucleotide of SEQ ID NO:612. 
Given the broad scope of the claimed genus, the lack of working examples and the failure to describe the structures required to confer the claimed function, one of skill 
The Federal Circuit has clarified the application of the written description requirement. The court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus.” Id.  
Finally, the court held:

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. Id.
	See also MPEP section 2163, page 174 of chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 

	[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

	See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Given the claim breadth and lack of description as discussed above, the specification fails to provide an adequate written description of the genus of sequences as broadly claimed. Given the lack of written description of the claimed genus of sequences, any method of using them, such as transforming plant cells and plants therewith, and the resultant products including the claimed transformed plant cells and plants containing the genus of sequences, would also be inadequately described. Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the claimed invention at the time of filing.  See the Written Description Requirement guidelines published in Federal Register/ Vol. 66, No. 4/ Friday January 5, 2001/ Notices: pp. 1099-1111.


Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim recites scientific names followed by associated common names in parentheses. The common names and the scientific names do not encompass the same scopes so it unclear which scope is intended to be claimed. For example, there 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, 6, 8, 10, 13-14, 16, and 25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dumas (EP 1033405 A2).
The claims are drawn to methods of producing plants and plants comprising an exogenous having at least 80% identical to SEQ ID NO:612 or encoding a polypeptide at least 80% identical to SEQ ID NO:613 and confers a difference in low nitrogen tolerance (claims 1, 4, 6, 8, 10, 13, 25), wherein the plant is one of the plant types listed in claim 14, a product comprising the tissue from a transgenic plant according to claim 14 (claim 16). 
Dumas discloses SEQ ID NO:71657 which is the same polypeptide as instant SEQ ID NO:613. They also disclose constructs and vectors comprising heterologous control elements including promoters and plants and plant cells comprising said constructs and vectors (see claims). The low nitrogen tolerance phenotype is a feature that naturally flows from expression of the polypeptide of SE QID NO:613. As such, 

AAG55835
ID   AAG55835 standard; protein; 97 AA.
XX
AC   AAG55835;
XX
DT   15-JUN-2007 (revised)
DT   18-OCT-2000 (first entry)
XX
DE   Arabidopsis thaliana protein fragment SEQ ID NO: 71657.
XX
KW   Protein identification; signal transduction pathway; metabolic pathway;
KW   hybridisation assay; genetic mapping; gene expression control; promoter;
KW   termination sequence; BOND_PC; unknown; unknown [Arabidopsis thaliana].
XX
OS   Arabidopsis thaliana.
XX
CC PN   EP1033405-A2.
XX
CC PD   06-SEP-2000.
XX
CC PF   25-FEB-2000; 2000EP-00301439.

  Query Match             100.0%; Score 486; DB 1; Length 97;
  Best Local Similarity   100.0%;  
  Matches   97; Conservative    0; Mismatches    0; Indels    0; Gaps    0;

Qy          1 MALSTSIRSVSKIISSSEASVSRSVTRSFHSTGVKKMSGGGHGGYDEYYLHAKHMYNLDR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALSTSIRSVSKIISSSEASVSRSVTRSFHSTGVKKMSGGGHGGYDEYYLHAKHMYNLDR 60

Qy         61 MKYQALKMSLGVFTAFSIGVGVPIFAVVFQQRKTQSG 97
              |||||||||||||||||||||||||||||||||||||
Db         61 MKYQALKMSLGVFTAFSIGVGVPIFAVVFQQRKTQSG 97

AAC52532
ID   AAC52532 standard; DNA; 581 BP.
XX
AC   AAC52532;
XX
DT   11-JUN-2007  (revised)
DT   18-OCT-2000  (first entry)
XX
DE   Arabidopsis thaliana DNA fragment SEQ ID NO: 71656.
XX
KW   Hybridisation assay; genetic mapping; gene expression control;
KW   protein identification; signal transduction pathway; metabolic pathway;
KW   promoter; termination sequence; ss.
XX
OS   Arabidopsis thaliana.
XX
CC PN   EP1033405-A2.
XX
CC PD   06-SEP-2000.
XX


  Query Match             92.1%;  Score 536.2;  DB 1;  Length 581;
  Best Local Similarity   97.3%;  
  Matches  567;  Conservative    0;  Mismatches   13;  Indels    3;  Gaps    2;

Qy          1 ATTTCTCAGTCTCCTCTCCTCCCCAAAACAAATTCGCCGTAAAATTTCCAGAGAAGTCGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATTTCTCAGTCTCCTCTCCTCCCCAAAACAAATTCGCCGTAAAATTTCCAGAGAAGTCGT 60

Qy         61 TCATCATTTGCAA-TTTCTCGATTAGTTCTGAATCATGGCGTTGAGCACCAGCATCAGAT 119
              ||||||||||||| ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TCATCATTTGCAATTTTCTCGATTAGTTCTGAATCATGGCGTTGAGCACCAGCATCAGAT 120

Qy        120 CTGTATCTAAGATCATTGCTTCTTCCGAAGCATCAGTCTCCAGATCTGTGACTAGAAGCT 179
              |||| |||||||||||| ||||||| ||||||||||||||||||||||||||||||||||
Db        121 CTGTCTCTAAGATCATTTCTTCTTCTGAAGCATCAGTCTCCAGATCTGTGACTAGAAGCT 180

Qy        180 TCCACTCGACTGGAGTTAAGAAGATGAGCGGAGGAGGACATGGTGGTTACGATGAATACT 239
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TCCACTCGACTGGAGTTAAGAAGATGAGCGGAGGAGGACATGGTGGTTACGATGAATACT 240

Qy        240 ACCTCCACGCAAAACACATGTACAATTTGGACCGCATGAAGTACCAAGCTCTCAAGATGT 299
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ACCTCCACGCAAAACACATGTACAATTTGGACCGCATGAAGTACCAAGCTCTCAAGATGT 300

Qy        300 CTCTCGGTGTATTCACCGCTTTCAGCATCGGTGTTGGGGTTCCTATCTTCGCAGTCGTTT 359
              |||||||||| |||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CTCTCGGTGTCTTCACCGCTTTCAGCATCGGTGTTGGGGTTCCTATCTTCGCAGTCGTTT 360

Qy        360 TCCAGCAGAGGAAGACTCAATCTGGTTAAGTCCCTCAGGATGCTCTTGTTCACAGCTTGA 419
              |||||||||||||||| |||||||||||||||||||||||||||||||||||||||||||
Db        361 TCCAGCAGAGGAAGACCCAATCTGGTTAAGTCCCTCAGGATGCTCTTGTTCACAGCTTGA 420

Qy        420 ATAATTTGTATGAATTCTCAAACTCTGCTTTTGCAAGAGAGTTTTTCTTTCTCCCTTTGG 479
              ||||||||||||| |||||||||||||||||||||||||||  |||||||||||||||||
Db        421 ATAATTTGTATGATTTCTCAAACTCTGCTTTTGCAAGAGAG--TTTCTTTCTCCCTTTGG 478

Qy        480 ATCTTAGCCACAAGTCTTATCGTTATGGTTAAGTCTTCTGTGTCTTCCTCTTTTGCTGGC 539
              ||||| ||||||||||||||||||||||  |||| |||||| |||||||||||| |||||
Db        479 ATCTTGGCCACAAGTCTTATCGTTATGGGAAAGTGTTCTGTTTCTTCCTCTTTTACTGGC 538

Qy        540 TGTTTGATGCTGTAATAATGATAATCTGACAGATATATTTTTT 582
              |||||||||||| ||||||||||||||||||||||||||||||
Db        539 TGTTTGATGCTGCAATAATGATAATCTGACAGATATATTTTTT 581



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Dumas (EP 1033405 A2).
The claims are drawn to the method of claim 6, wherein the nucleic acid molecule comprises the nucleic acid sequence of SEQ ID NO:612, and the plant cell of claim 6, wherein the nucleic acid molecule comprises the nucleic acid sequence of SEQ ID NO:612.
Dumas teaches all the limitations of claims 6 and 11 (see rejection under 35 USC 102 above). They teach SEQ ID NO:71656 which encodes the exact same polypeptide as SEQ ID NO:612.
Dumas does not teach the exact sequence of SEQ ID NO:612. 


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663